



EXHIBIT 10.1
Confidential Treatment Requested


Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.








January 25, 2019        


James Gold




Re: Separation Agreement and General Release of Claims


Dear Jim:


This letter confirms our discussions concerning the termination of your
employment with The Neiman Marcus Group LLC, a Delaware limited liability
company and its subsidiaries and parent entities (collectively the “Company”).
By signing this letter below, you and the Company will have entered into this
Separation Agreement and General Release of Claims (the “Agreement”), which will
be binding upon, and inure to the benefit of you, the Company and our successors
(including successors by merger, consolidation, sale or similar transaction,
permitted assigns, executors, administrators, personal representative, heirs and
distributees), setting forth the terms of your separation from the Company,
subject to your right to revoke as set forth in Paragraph 8.


1.
Termination of Service



a.
Your last day of active employment with the Company will be March 15, 2019 (the
“Separation Date”).



b.
Without limitation on the other covenants in this Agreement, you agree not to
issue any press release or statement or otherwise disclose any matter arising in
connection with this Agreement or your separation from the Company, in each
case, except to your advisors or unless so issued or disclosed with the prior
written consent of the Company.



c.
Upon the Separation Date, you hereby resign, to the extent applicable, if any,
as an officer of the Company and each of its Affiliates (as defined in the
Employment Agreement between you and the Company, dated October 25, 2013 (the
“Employment Agreement”)) (collectively, “NMG”). You further agree to confirm the
foregoing by submitting to the Company in writing a confirmation of your
resignation(s) to the extent reasonably requested by the Company.



2.
Compensation and Benefits during Employment through the Separation Date.



a.
Prior to the Separation Date, you will continue to receive your current annual
base salary of $820,000 per year and except as otherwise set forth in this
Agreement, you will continue to participate through your Separation Date in the
Company’s employee benefits arrangements consistent with your Employment
Agreement and the terms and conditions (including eligibility) of the Company’s
plans, policies and programs as in effect from time to time.

b.
On the Separation Date, the Company will pay, provide to or reimburse you, as
applicable, any: (i) accrued but unpaid base salary, (ii) accrued but unused
vacation time, (iii) vested





--------------------------------------------------------------------------------





employee benefits accrued under the Company’s employee benefit plans, and (iv)
unreimbursed business expenses in accordance with the Company’s policies or
practices for the reimbursement of expenses incurred by other Company senior
executives.


c.
As of your Separation Date, you will cease to be eligible to participate in, or
be covered by, any employee benefit plan or program offered by or through NMG,
and you will not receive any benefits or payments from NMG, except as otherwise
provided in this Agreement or as required under the terms of the Company’s
benefits plans or by law. Additionally, as of the Separation Date, you will no
longer have authorization to incur any expenses on behalf of NMG.



3.
Severance Benefits. Except as provided in this Agreement, you will not be
eligible to receive the payments and benefits provided in the Employment
Agreement. In exchange for and subject to you signing this Agreement and
releasing and waiving claims that you may have against the Company and/or other
Released Parties (as defined in Paragraph 4 below), your signing and not
revoking the Reconfirmation Release in the form of Exhibit A hereto (the
“Reconfirmation Release”) within thirty (30) days following the Separation Date,
and your compliance with the restrictive covenants and other obligations
contemplated by this Agreement (collectively, the “Restrictive Covenants”) and
other terms and conditions of this Agreement, except in the case of a
termination of your employment by the Company for Cause or as a result of your
death or Disability or a resignation by you for any reason prior to the
Separation Date:



a.
The Company will pay you a fixed transition payment of $1,120,000 to be paid as
follows: $280,000 on April 1, 2019, $280,000 on July 1, 2019 and $560,000 on
January 2, 2020.



b.
You will be eligible for a variable transition bonus based on the CPI run rate
achieved by the Company in 2019 (the “CPI Run Rate”) (the “Transition Bonus”)
pursuant to the terms of the Company’s annual bonus plan, as determined by the
Compensation Committee of the Board of Directors of Neiman Marcus Group, Inc.
(the “Committee”) in its sole discretion. Any such Transition Bonus will be
payable following completion of audited financial results for fiscal 2019 at the
time 2019 annual bonuses are paid generally to active executives of the Company
(expected to be on or about October 2019, but no later than December 2019). The
Company will pay you a Transition Bonus determined based on the schedule below:



CPI Run Rate
Transition Bonus
[***]1
$0
$[***]
$315,000
$[***]
$500,000
$[***]
$1,000,000



If the CPI Run Rate falls in between the CPI Run Rate intervals set forth in the
schedule above, your Transition Bonus will be determined on a pro-rata basis in
a straight-line mathematical interpolation between the applicable intervals. No
Transition Bonus will be paid in the event that the CPI Run Rate is less than
$[***] and in no event will the Transition Bonus payout exceed $1,000,000.


 

1 
[***].





c.
You will be eligible to receive a pro-rata incentive payment in respect of the
2019 fiscal year of the Company (the “FY19 Annual Bonus”) pursuant to the terms
of the Company’s annual bonus program, as determined by the Committee in its
sole discretion. Any such FY19 Annual





--------------------------------------------------------------------------------





Bonus will be subject to the terms of such program and any ancillary
documentation and the achievement of performance goals determined by the
Committee in its sole discretion, and will be payable, on a pro-rata basis based
on days employed during the 2019 fiscal year of the Company through the
Separation Date, following completion of audited financial results for fiscal
2019 at the time 2019 bonuses are paid to active executives of the Company
(expected to be on or about October 2019, but no later than December 2019);


d.
Provided that you timely elect coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company will pay you a lump sum
amount equal to (1) the monthly COBRA premium applicable to you on the
Separation Date under the Company’s group medical plan multiplied by (2) 12,
payable on the first business day after the 65th day following the Separation
Date. Additionally, provided you continue to pay all applicable COBRA premiums,
pursuant to the plan terms, you will be reimbursed for your out of pocket
medical expenses incurred by you during the twelve months following the
Separation Date in accordance with the terms of your applicable group health
plan under COBRA.



e.
For the calendar year 2019, the Company will reimburse you (i) $7,500 for New
York housing accommodations and (ii) $5,000 for fees and expenses incurred for
personal financial and tax advice planning in accordance with Section 5(f) of
the Employment Agreement.



f.
The Company will reimburse you for any incremental state tax obligations imposed
by any state other than Texas if such tax obligation is (i) incurred as the
result of work done on behalf of NMG and (ii) higher than the obligation that
would have been incurred if the work was performed in Texas, as determined by
the Company in its sole discretion in accordance with Company policies and
practices.



g.
As soon as practicable following the date hereof, NMG will reimburse you for
legal fees incurred in the negotiation of this Agreement, not to exceed $15,000,
plus an amount to cover any applicable income taxes on such reimbursement, as
determined by the Company in its sole discretion in accordance with Company
policies and practices.



h.
Your separation from the Company will have the same rights and benefits as a
termination by the Company without Cause for the purposes of the equity awards
granted to you pursuant to the Neiman Marcus Group, Inc. Management Equity Plan.



You will not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment or otherwise, nor will the amount of
any payment provided for under this Agreement be reduced by any profits, income,
earnings, or other benefits received by you from any source other than NMG or
its successor. If your employment with the Company is terminated as a result of
your death or Disability prior to the Separation Date, you will only be eligible
to receive the payments and benefits provided in Sections 7(a) or 7(b), as
applicable, of the Employment Agreement.


4.
Release of Claims. By signing this Agreement, you are releasing all claims
against NMG and certain other parties, and promising not to sue NMG in the
future, as described in more detail below. You are giving up your right to claim
benefits and/or damages under laws that relate to or arise from your employment
with NMG and/or separation from employment with NMG.

 
a.
In consideration for the payment and benefits to be provided to you pursuant to
Paragraph 3 above and other valuable consideration, and except as provided
below, you, for yourself and





--------------------------------------------------------------------------------





for your heirs, executors, administrators, trustees, legal representatives,
successors and assigns forever release and discharge the Company’s and any and
all of the Company’s past and present parent companies, direct and indirect
investors, subsidiaries, Affiliates, partners, successors and assigns and each
of their respective past and present officers, directors, employees,
shareholders, principals, members, agents, attorneys and employee benefit plans
and their administrators and trustees, in their individual and official
capacities (the “Released Parties”), from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which you ever had, now have, or may have against any of the Released Parties by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter, up to and including the date you sign this
Agreement, including but not limited to all claims, without limitation, under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 and
1991, the Equal Pay Act, the Americans with Disabilities Act, Sections 1981
through 1988 of Title 42 of the United States Code, the National Labor Relations
Act, the Employee Retirement Income Security Act, Age Discrimination in
Employment Act (ADEA), the Older Workers Benefit Protection Act (OWBPA), all
claims under the Family and Medical Leave Act and other federal, state and local
leave laws; all claims under the Workers Adjustment and Retraining Notification
Act and similar state and local laws; all claims under any whistleblower
protection law, including but not limited to any claims under the Sarbanes-Oxley
Act or the Dodd-Frank Wall Street Reform and Consumer Protection Act; all claims
of discrimination, harassment, hostile work environment, and retaliation in
connection with your employment, the terms and conditions of such employment and
your separation from employment under any federal, state and local fair
employment, non-discrimination or civil rights law or regulation; all claims
sounding in tort or breach of contract (express or implied), wrongful discharge,
whistleblowing, detrimental reliance, defamation, emotional distress or
compensatory and/or punitive damages; and all claims for attorneys’ fees, costs,
disbursements and/or the like. All of the above statutes are as amended.


b.
This Agreement does not prevent you from participating in investigations or
proceedings conducted by the Equal Employment Opportunity Commission (“EEOC”),
the National Labor Relations Board (“NLRB”), or similar state agencies. This
Agreement does not prevent you from reporting possible violations of federal law
or regulation to, or cooperating with any investigation being conducted by, any
governmental agency, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. This Agreement does not
affect the rights and responsibilities of the EEOC to enforce the Title VII, the
EPA, the ADEA, the ADA, GINA, Sections 102 and 103 of the Civil Rights Act if
1991, or Sections 501 and 505 of the Rehabilitation Act of 1973 and cannot be
used to interfere with the protected rights of an employee related to an EEOC
investigation or proceeding. However, you give up all rights to recover or
receive damages, money, or other personal benefits as a result of any EEOC, NLRB
or other agency charge, investigation or proceeding. This Agreement does not
prevent you from exercising your rights, if any, to (i) vested benefits under
any pension or savings plan or deferred compensation plan; (ii) COBRA benefits;
(iii) workers’ compensation benefits; (iv) unemployment benefit claims; (v) pay
for accrued but unused vacation; (vi) base salary through the Separation
Date;(vii) enforce the terms of this Agreement; and/or (viii) indemnification
pursuant to any agreement with NMG, NMG by-laws or other organizational
documents, or as provided by state law as well as any other claims that cannot
lawfully be released.







--------------------------------------------------------------------------------





c.
You will not sue NMG with respect to claims you have released in this Agreement,
or otherwise break your promises under this Agreement. Except as otherwise
provided herein, you must pay NMG’s legal fees if you sue NMG or otherwise break
your promises in this Agreement. You do not have to pay NMG’s legal fees under
this paragraph, and that you will not be penalized in any way, if you challenge
only the validity of the waiver or release of age discrimination claims under
the ADEA.



d.
The making of this Agreement is not intended, and shall not be construed, as an
admission that the Company or any of the Released Parties have violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrongdoing whatsoever against you or
otherwise.



5.
Cooperation and Other Covenants.



a.
You will reasonably cooperate in any investigations and/or litigation regarding
events that occurred during your employment with NMG, as provided in Section 12
of the Employment Agreement, and any transitional inquiries that arise following
the Separation Date. You will cooperate with NMG with regard to the intellectual
property covenants contained in Section 10(b) of the Employment Agreement.



b.
You agree to be bound by the confidentiality, nondisparagement, non-competition,
non-solicitation and intellectual property covenants contained in Sections 8, 9
and 10 of your Employment Agreement; provided that the Section 9 obligations of
your Employment Agreement are superseded and replaced by the following: the
period of the restrictions will be from March 15, 2019 through July 1, 2020 and
that the definition of Competitor will be limited to the following after March
15, 2019: Amazon, YOOX Net-a-Porter Group, Saks Fifth Avenue, Nordstrom, Matches
Fashion, Far Fetch, Moda Operandi and their respective affiliated channels and
outlets.



c.
Nothing in this Agreement shall prohibit or prevent you from: (i) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including the
U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, or any agency Inspector General; (ii) making any other
disclosures that are protected under the whistleblower provisions of federal law
or regulations; (iii) otherwise fully participating in any federal whistleblower
programs, including any such programs managed by the U.S. Securities and
Exchange Commission or the Occupational Safety and Health Administration; or
(iv) receiving individual monetary awards or other individual relief by virtue
of participating in any such Federal whistleblower programs.



d.
Under the Federal Defend Trade Secrets Act of 2016, you will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (i) (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; (ii) to your attorney in relation to a lawsuit for
retaliation against you for reporting a suspected violation of law; or (iii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.



e.
In accordance with your existing and continuing obligations to NMG (including
those obligations arising under any applicable employee handbook or code of
conduct and any





--------------------------------------------------------------------------------





confidentiality, intellectual property and/or your Employment Agreement), you
will immediately return to NMG, within ten (10) days after the Separation Date,
all NMG property, including, as applicable, building passes, credit cards, keys,
telephones, company files, documents, records, computer access codes, computer
programs, instruction manuals, business plans, and other property that you
received, prepared, or helped to prepare in connection with your employment with
NMG. You will not keep copies, duplicates, reproductions, computer disks, or
excerpts of any NMG materials or documents.


6.
Miscellaneous.



a.
The laws of Texas apply to this Agreement, except for its laws with respect to
conflict of laws.



b.
This Agreement may be enforceable in parts. This Agreement is valid, even if any
section or term is not enforceable. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
unenforceable under the applicable law, the rest of the Agreement shall continue
to apply.



c.
You waive your right to a trial by jury. You understand that pursuant to this
Agreement, you are giving up your right to a trial by jury. The Company also
waives its right to a trial by jury.



d.
This is the entire Agreement between the Company and you. This Agreement,
including the Exhibits and references to the Employment Agreement contained
herein, contains the entire agreement between the Company and you concerning the
separation of your employment. In deciding to sign this Agreement, you are not
relying on any statements or promises except those found in this Agreement.



e.
The Company has advised you to consult with an attorney, at your own expense,
before signing this Agreement, and you have had the opportunity to do so.



f.
Any controversy, dispute or claim arising out of or relating to this Agreement
or its breach will first be settled in accordance with Sections 21 and 22 of the
Employment Agreement.



7.
Taxes.



a.
NMG shall be permitted to withhold from any amounts payable to you hereunder all
federal, state, city or other taxes that are required to be withheld pursuant to
any applicable law or regulation.



b.
The payments and benefits under this Agreement are intended to comply with, or
be exempt from, Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively, “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall NMG be
liable for any additional tax, interest or penalty that may be imposed on you by
Code Section 409A or any damages for failing to comply with Code Section 409A.
No person connected with NMG in any capacity, including but not limited to any
affiliate of NMG, and their respective directors, officers, agents and
employees, makes any representation, commitment or guarantee that any particular
tax treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to any amounts
payable under the Agreement or that such tax treatment will apply to or be
available to you. Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section





--------------------------------------------------------------------------------





409A, including, where applicable, the requirement that (a) any reimbursement is
for expenses incurred during the period of time specified in this Agreement, (b)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (c) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (d)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. For purposes of Code Section 409A, your right to
receive any installment payment under this Agreement shall be treated as a right
to receive a series of separate and distinct payments.


8.
Acceptance and Effective Date.



a.
You have twenty-one (21) calendar days from receipt of this Agreement to
consider it and may sign it at any time during that period. This Agreement shall
not become effective until the eighth day after you sign it (the “Effective
Date”), and you may at any time prior to the Effective Date revoke this
Agreement by giving notice to the Company in writing of such revocation. In the
event that you do not timely sign, or if you revoke this Agreement, this
Agreement will be null and void and you will not be entitled to receive the
payments and benefits referred to in Paragraph 3.



b.
In addition, you will have twenty-one (21) calendar days from your Separation
Date to consider the Reconfirmation Release and may sign it at any time during
that period. The Reconfirmation Release shall not become effective until the
eighth day after you sign it (the “Reconfirmation Release Effective Date”), and
you may at any time prior to the Reconfirmation Release Effective Date revoke
the Reconfirmation Release by giving notice to the Company in writing of such
revocation. You are advised to consult with an attorney before signing the
Reconfirmation Release. In the event that you do not timely sign, or if you
revoke the Reconfirmation Release, the Reconfirmation Release will be null and
void and you will not be entitled to receive the payments and benefits referred
to in Paragraph 3.



c.
You may accept this Agreement by signing it and delivering it to the Company’s
General Counsel in the time period specified in this Agreement. This Agreement
will not be effective or accepted if modified by you unilaterally without the
express written consent/agreement of the Company.



d.
This Agreement may be executed in several counterparts, each of which shall be
deemed as an original, but all of which together shall constitute one and the
same instrument.



9.
Acknowledgments. By signing below, you acknowledge that you: (a) have carefully
read this Agreement in its entirety; (b) have had an opportunity to consider the
terms of this Agreement for at least twenty-one (21) calendar days; (c) are
advised by the Company to consult with an attorney of your choice before signing
this Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with an attorney of your
choice, or have had a reasonable opportunity to do so; and (e) are signing this
Agreement voluntarily and of your own free will and agree to abide by all the
terms and conditions contained herein.



[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------





PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE EXECUTING. THIS
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. If the terms of
this Agreement are acceptable to you, please sign, date and return it to: Chief
Human Resources Officer, Joseph Weber.




Agreed to and accepted by, on this 25th day of January, 2019:




         James Gold:
    








/s/ James Gold
                                






Agreed to and accepted by, on this 25th day of January, 2019:




Neiman Marcus Group, Inc.


______________________________     By: /s/ Joe Weber


_____________________________        Title: Chief Human Resources Officer






The Neiman Marcus Group LLC


______________________________    By: /s/ Joe Weber


Title: Chief Human Resources Officer


    




--------------------------------------------------------------------------------





Exhibit A


Reconfirmation Release




1.
In consideration for the payment and benefits to be provided to you pursuant to
Paragraph 3 of the Separation Agreement and General Release of Claims dated [],
2019 (the “Separation Agreement”) and other valuable consideration, and except
as provided below, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives, successors and assigns forever
release and discharge The Neiman Marcus Group LLC (the “Company”) and any and
all of the Company’s past and present parent companies, direct and indirect
investors, subsidiaries, Affiliates (as defined in the Separation Agreement),
partners, successors and assigns and each of their respective past and present
officers, directors, employees, shareholders, principles, members, agents,
attorneys and employee benefit plans and their administrators and trustees, in
their individual and official capacities (the “Released Parties”), from any and
all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Released Parties by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter, up to
and including the date you sign this Reconfirmation Release, including but not
limited to all claims, without limitation, under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866 and 1991, the Equal Pay Act, the
Americans with Disabilities Act, Sections 1981 through 1988 of Title 42 of the
United States Code, the National Labor Relations Act, the Employee Retirement
Income Security Act, Age Discrimination in Employment Act (ADEA), the Older
Workers Benefit Protection Act (OWBPA), all claims under the Family and Medical
Leave Act and other federal, state and local leave laws; all claims under the
Workers Adjustment and Retraining Notification Act and similar state and local
laws; all claims under any whistleblower protection law, including but not
limited to any claims under the Sarbanes-Oxley Act or the Dodd-Frank Wall Street
Reform and Consumer Protection Act; all claims of discrimination, harassment,
hostile work environment, and retaliation in connection with your employment,
the terms and conditions of such employment and your separation from employment
under any federal, state and local fair employment, non-discrimination or civil
rights law or regulation; all claims sounding in tort or breach of contract
(express or implied), wrongful discharge, whistleblowing, detrimental reliance,
defamation, emotional distress or compensatory and/or punitive damages; and all
claims for attorneys’ fees, costs, disbursements and/or the like. All of the
above statutes are as amended.



2.
This Reconfirmation Release does not prevent you from participating in
investigations or proceedings conducted by the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), or similar
state agencies. This Reconfirmation Release does not prevent you from reporting
possible violations of federal law or regulation to, or cooperating with any
investigation being conducted by, any governmental agency, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. This Reconfirmation Release does not affect the rights and
responsibilities of the EEOC to enforce the Title VII, the EPA, the ADEA, the
ADA, GINA, Sections 102 and 103 of the Civil Rights Act if 1991, or Sections 501
and 505 of the Rehabilitation Act of 1973 and cannot be used to interfere with
the protected rights of an employee related to an EEOC investigation or
proceeding. However, you give up all rights to recover or receive damages,
money, or other personal benefits as a result of any EEOC, NLRB or other agency
charge, investigation or proceeding. This Reconfirmation Release does not
prevent you from exercising your rights, if any, to (a) vested benefits under
any pension or savings plan or deferred compensation plan; (b) COBRA benefits;
(c) workers’ compensation benefits; (d) unemployment benefit claims; (e) pay for
accrued but unused vacation; (f) base salary through the Separation Date (as
defined in the Separation Agreement); (g) enforce the terms of the Separation
Agreement; and/





--------------------------------------------------------------------------------





or (h) indemnification pursuant to any agreement with NMG, NMG by-laws or other
organizational documents, or as provided by state law as well as any other
claims that cannot lawfully be released.


3.
You will not sue NMG (as defined in the Separation Agreement) with respect to
claims you have released in this Reconfirmation Release, or otherwise break your
promises under the Separation Agreement or Reconfirmation Release. Except as
provided herein, you must pay NMG’s legal fees if you sue NMG or otherwise break
your promises in this Reconfirmation Release or the Separation Agreement. You do
not have to pay NMG’s legal fees under this paragraph, and you will not be
penalized in any way, if you challenge only the validity of the waiver or
release of age discrimination claims under the ADEA.



4.
The making of this Reconfirmation Release is not intended, and shall not be
construed, as an admission that the Company or any of the Released Parties have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrongdoing whatsoever against
you or otherwise.



5.
By signing below, you acknowledge that you: (a) have carefully read this
Reconfirmation Release in its entirety; (b) have had an opportunity to consider
the terms of this Reconfirmation Release for at least twenty-one (21) calendar
days; (c) are advised by the Company to consult with an attorney of your choice
before signing this Reconfirmation Release; (d) fully understand the
significance of all of the terms and conditions of this Reconfirmation Release
and have discussed them with an attorney of your choice, or have had a
reasonable opportunity to do so; and (e) are signing this Reconfirmation Release
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.



6.
By signing below, you confirm that you have returned all equipment and
intellectual property of NMG.



[Remainder of Page Left Intentionally Blank]




--------------------------------------------------------------------------------









Agreed to and accepted by, on this ____ day of _____________, 201__:




         James Gold
    


_________________________
                                






















